Citation Nr: 0217512	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  96-22 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for right ankle scars.

2.  Entitlement to an initial rating in excess of 10 percent 
for musculoskeletal residuals of a right ankle sprain, on 
appeal from an original grant of service connection.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from August 1991 to May 
1995.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO), rendered in June 1995 and November 1995.  During the 
pendency of this appeal, the veteran relocated to the 
Commonwealth of Virginia.  Accordingly, the Roanoke, 
Virginia, RO acquired jurisdiction over his case, and that 
is the RO that has been identified on the cover page of this 
decision.

The Board remanded this case in May 1997, January 1998, and 
March 1999, for additional development.  The requested 
development has been accomplished by the RO, and the case 
has been returned to the Board for appellate review.

In his Informal Brief of Appellant in Appealed Case of 
September 2002, the veteran's representative raised 
essentially two arguments regarding separate ratings that he 
believes his client is entitled to for his service-connected 
right ankle disability, one of which is based on the 
presence of scars on the veteran's right ankle.  As for this 
particular argument, the Board has carefully reviewed the 
evidence of record and has determined that an inferred claim 
of service connection for scars on the right ankle has been 
received and that such specific claim can be addressed at 
this time by the Board, insofar as the specific benefit of 
service connection for scars can be granted.  The veteran is 
not being prejudiced by the Board's initial consideration of 
such a claim.  However, the matter of the actual rating that 
may be warranted for the right ankle scars is hereby 
referred back to the RO for appropriate action, as any 
action at this time by the Board on that particular matter 
could potentially prejudice the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).  The remaining argument 
presented by the veteran's representative, essentially to 
the effect that a separate rating should be granted based on 
instability and weakness in addition to arthritis, will be 
addressed by the Board in the "Reasons and Bases" section of 
the present decision.

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The veteran's right ankle scars are shown to be the 
result of surgeries performed in 1994.

3.  The service-connected musculoskeletal residuals of a 
right ankle sprain are not shown to currently be more than 
moderate, or productive of ankylosis.


CONCLUSIONS OF LAW

1.  Service connection for right ankle scars is warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).

2.  An initial rating in excess of 10 percent for the 
service-connected musculoskeletal residuals of a right ankle 
sprain is not warranted.  38 U.S.C.A. § 1155 (West 1991 and 
West Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Part 4, Diagnostic Codes 5270, 5271 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2002), and is applicable to the claims on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is also 
noted, at the outset, that the final rule implementing the 
VCAA, which is also applicable to this appeal, was published 
on August 29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)(2002).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the veteran's claim for an 
initial rating higher than 10 percent for his service-
connected musculoskeletal residuals of a right ankle injury.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2002); 38 
C.F.R. § 3.159 (2002); see also the recent decision of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and its 
implementing regulation, 38 C.F.R. § 3.159, clearly require 
the Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the Secretary).  See also Charles v. 
Principi, 16 Vet. App. 370 (2002).  (No reference to VA's 
compliance with its redefined duties to assist and notify 
claimants with regard to the veteran's service connection 
claim is being made in this subsection insofar as the 
specific benefit of service connection for right ankle scars 
is hereby being fully granted by the Board, and the question 
of what specific rating may be warranted for the now 
service-connected scars has been referred back to the RO for 
appropriate action.)

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has kept the veteran informed of its actions to develop the 
record, of the need for him to submit specific types of 
competent evidence that will substantiate his claim for an 
increased initial rating, and of the specific reasons for 
denying his claim.  For instance, by letter dated in June 
1995, the RO informed the veteran that he had been granted 
service connection for a right ankle disability, and that 
the reasons and bases for that decision were being explained 
in an attached rating decision.  Upon his filing of his 
Notice of Disagreement with the initial rating of 10 percent 
assigned by the RO, the veteran was promptly furnished a 
Statement of the Case in which the RO again explained to him 
the rationale for the decision.  The veteran thereafter 
requested to provide testimony before a member of the Board, 
and the record shows that VA made all reasonable efforts to 
accommodate that request, by scheduling the veteran for 
Travel Board Hearings twice, in February 1997, and then 
again in November 1998.  The veteran failed to report for 
both hearings and has not provided any reasonable 
explanation for his failure to report.  His failure to 
report for the scheduled hearings is construed as his 
expressed withdrawal of his request for a Travel Board 
Hearing.

VA's compliance with its redefined duties to assist and 
notify claimants are further evidenced in the present case 
in a May 1999 letter to the veteran, in which the RO 
informed him that his claim was on remand status, invited 
him to submit any additional evidence or argument in support 
of his claim not yet of record, and asked him to furnish the 
dates and locations of any treatment received since 1997 for 
his service-connected right ankle disability.  For the 
veteran's convenience, several VA Forms 21-4142 (which a 
claimant can use to authorize private health care providers 
to release medical information to VA) were attached to that 
communication, and the veteran was asked to complete and 
return one of these forms within 60 days, for each private 
physician identified by the veteran.  Unfortunately, no 
response was received to this communication from the 
veteran.

Additionally, it is noted that, in a Supplemental Statement 
of the Case that was issued in September 2001, the Roanoke, 
Virginia, RO which, as noted earlier, has acquired 
jurisdiction over the veteran's case, advised the veteran of 
the enactment of the VCAA, of that law's redefinition of 
VA's duties to assist and notify claimants, and of the 
veteran's responsibility to identify any pertinent evidence 
that might be useful to his case and might not yet be of 
record.  More recently, the same RO informed the veteran, by 
letter dated in February 2002, that his appeal was being 
certified to the Board for appellate disposition; his claims 
file was being physically transferred to the Board's 
headquarters in Washington, D.C.; and that he still had the 
right to submit additional evidence or argument in support 
of his appeal, directly to the Board.  To this date, 
however, no additional evidence or argument has been 
received from the veteran, and it is further noted that the 
veteran has not provided any additional information or 
evidence, nor identified any additional pertinent evidence 
that may be available but not yet part of the record.  Thus, 
it is the Board's opinion that no additional assistance to 
the veteran regarding the increased rating issue on appeal 
is necessary under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the increased 
rating issue on appeal have been made and that VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Factual background

A review of the record reveals that the veteran suffered a 
right ankle inversion sprain during service in September 
1993, which led to his undergoing reconstructive surgery in 
April 1994 and arthroscopic surgery in November of that same 
year.  The surgeries, left scars on the veteran's right 
ankle, which were noted at the time of the veteran's 
physical examination for separation purposes that was 
conducted in March 1995.

The veteran filed his claim for service connection for a 
right ankle disability in May 1995.  The RO granted service 
connection for residuals of a right ankle injury in June 
1995, and assigned an initial rating of 10 percent for that 
disability effective the day after the veteran's discharge 
from active military service, as is mandated by regulation.  
The RO thereafter denied a higher initial rating in a 
November 1995 rating decision.

On appeal, the veteran essentially contends that his 
service-connected disability of the right ankle should be 
rated higher than originally rated.

In addition to the service medical records, the veteran's 
claims file contains a private orthopedist report dated in 
April 1996, which reveals that, while there had been 
improvement of the instability in the veteran's right ankle 
after the initial surgery of 1994, the veteran developed 
"increasing problems of a catching, popping nature in the 
ankle" soon after that surgery, which led to the second 
surgery of 1994.  The orthopedist then stated that the 
veteran had "never had any problems with instability since 
his reconstruction," although he reportedly had been told 
recently by VA that he had tendonitis of his ankle, and had 
been taking Motrin, which gave some relief to his symptoms 
but did not affect his catching and popping sensations, 
which were painful when they occurred.

The above private orthopedist report further reveals that, 
on examination, there was full dorsiflexion and plantar 
flexion of the foot.  There was only mild tenderness over 
the anterior joint line of the ankle, and mild distal 
Achilles insertional and retrocalcaneal tenderness.  There 
was no deformity or thickening of the Achilles tendon, and 
no planto-fascial tenderness.  The orthopedist further said 
that the veteran had "a good stable ankle with a negative 
drawer," and a slight prominence of what looked like 
"anchors in his ankle" over the lateral malleolus, but these 
were not significantly tender.  Range of motion of the ankle 
and extreme dorsiflexion were "somewhat uncomfortable," but 
no obvious clicks were elicited on exam.  Neurologically, he 
was normal, and there was no evidence of any neurapraxia or 
neuromas.  X-Rays of the ankle showed two "mitate anchors" 
in the lateral malleolus and what looked like density in the 
medical gutter of the ankle, in addition to changes on the 
medial angle of the distal tibia, which may represent some 
chondral deformity or disruption.

The above orthopedist also indicated in his report that he 
felt that the veteran had tried conservative avenues using 
Motrin and activity modification, but that he had continued 
to have difficulties.  He said that he doubted that an MRI 
or arthrogram "would add much to our understanding of his 
ankle," that, if the symptoms persisted, re-arthroscopy 
would be reasonable, especially in view of what looked like 
a loose body in the medial gutter, and that he had explained 
this to the veteran as a second opinion requested by the 
veteran, who could pursue different avenues of treatment 
depending on his wishes.

In order to obtain the clearest picture of the actual 
severity of the service-connected right ankle disability in 
this case, and in light of the veteran's contentions on 
appeal of having more than moderate impairment in his right 
ankle, the veteran was examined by VA in November 1999.  The 
report of that examination, which is also of record, reveals 
that the examiner reviewed the claims file prior to the 
examination and answered the specific questions posed by the 
Board in its most recent remand of March 1999.  It also 
shows the veteran's history of inservice surgeries to his 
right ankle, with no other surgeries afterwards, and his 
current complaints of sharp, dull, and aching pain, as well 
as swelling, weakness, stiffness, and giving way of the 
right ankle.  The examiner noted that, while the veteran 
reported having had two pins put in the ankle, they did not 
show up on his X-Ray as pins.  There was no heat or redness, 
and the veteran had required no injections or drainage 
procedures to the right ankle.  The veteran complained of 
lateral instability, fatigability, and lack of endurance.  
Treatment had consisted of taking Motrin 800 mg., the last 
time being in August of 1999.  The veteran also took Advil 
or Aleve occasionally.  Rain and cold weather seemed to make 
his ankle worse, and rest and medications seemed to make it 
better.  The veteran did not use a crutch, brace, cane, or 
corrective shoes.  The veteran said that the ankle would 
dislocate on occasion while coming down some steps, and 
denied no other arthritic changes in any other joints that 
he knew of.

On physical examination, the above report reveals that the 
veteran's gait showed a slight limp on the right leg.  The 
veteran walked on his heels and toes with no problems, but 
when walking on the outside of his feet, he got pain in the 
right ankle.  The circumference of both ankles was 26 cm.  
Strength of the lower extremities was normal, as well as 
their reflexes, pulse, hair growth, and warmth.  The right 
ankle had only mild swelling, mild deformity, and an 
unsightly, but nontender scar on the lateral aspect, which 
measured 5 cm. in length, and four scars anteriorly, which 
were also unsightly, but nontender.  The ankle itself was 
tender laterally, but there was no crepitus.  Active 
dorsiflexion of the right ankle was accomplished from zero 
to 10 degrees, with no pain, then passively from zero to 12 
degrees, and from zero to 10 degrees after fatiguing, "all 
with no pain."  Flexion of the right ankle was accomplished 
from zero to 48 degrees actively, from zero to 49 degrees 
passively, and from zero to 48 degrees after fatiguing, 
again, "all with no pain."

The above report further indicates that X-Rays of the 
veteran's right ankle showed a surgical suture-like material 
present on the lateral malleolus with no other abnormalities 
noted.  The diagnosis, and specific answers to the Board's 
questions regarding the presence or absence of specific 
symptomatology, were listed as follows:

DIAGNOS[I]S:
Status postoperative right ankle 
following prominent trauma with 
decreased function, swelling, mild 
deformity and unsightly scars.  The 
decreased function is very slight.  X-
rays reveal previous surgical procedure.

...

1.  Pain:  Veteran has no pain on 
movement of the ankle.
2.  Limitation of motion:  Veteran has a 
slight limitation of motion in 
dorsiflexion.
3.  Swelling:  Mild swelling.
4.  Muscle spasm:  None.
5.  Ankylosis:  None.
6.  Subluxation:  None.
7.  Lateral instability:  The veteran 
has a slight lateral instability.
8.  Dislocation:  None.
9.  Locking of the joint:  None.
10.  Loose motion:  He does have 
slightly loose motion laterally.
11.  Crepitus:  None.
12.  Deformity of impairment:  Veteran 
does have a mild deformity of the right 
ankle as described above.  The term 
impairment is a general term and in this 
case, he certainly has an impairment of 
the right ankle as described above.
13.  Weakness: The veteran's right ankle 
is weaker than the [left] ankle.
14.  Fatigability:  Dorsiflexion is 
decreased the same amount after 
fatiguing as it was during active 
motion, so fatiguing did not make the 
dorsiflexion worse.  As far as plantar 
flexion is concerned, it is not 
different.  After fatiguing, the plantar 
flexion was the same.
15.  Incoordination:  None.
16.  Restricted movement:  If you 
compare the two ankles, even tough 
dorsiflexion is normal in both ankles, 
the right ankle is slightly less in 
dorsiflexion than the left ankle.
17.  Pain on motion:  None.

Legal analysis of the first issue
Entitlement to service connection for right ankle scars

In his Informal Brief of Appellant in Appealed Case of 
September 2002, the veteran's representative requested that 
VA grant a separate rating of 10 percent based on a tender 
scar.  As noted earlier, this request has been construed as 
an inferred claim for service connection for right ankle 
scars, and the Board has determined that such a claim can be 
addressed, and resolved, at this time insofar as, in doing 
so, the veteran is not being prejudiced.  On the contrary, 
he is being given the benefit of having his residuals of a 
right ankle injury considered as two separate disabling 
entities, one a dermatological disability, and the other a 
musculoskeletal one.

The record shows, as noted earlier, that the surgeries that 
the veteran underwent during service in 1994 left scars on 
the veteran's right ankle.  The VA statutory and regulatory 
provisions addressing service connection claims mandate that 
service connection be granted for any disability resulting 
from disease or injury incurred or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  VA regulation prohibits the practice of 
"pyramiding," i.e., the rating of the same disability under 
different diagnostic codes.  See 38 C.F.R. § 4.14.  However, 
it has been held that when none of the symptomatology of a 
particular condition is duplicative of or overlapping with 
the symptomatology of another condition (i.e., the 
symptomatology of both conditions are distinct and separate, 
such as when there is both a disfiguring scar and 
musculoskeletal damage), separate ratings can be assigned 
without violating the anti-pyramiding provision because in 
essence there are two distinct disabilities.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).

In the present case, it is shown that the veteran's right 
ankle scars were incurred in service, as a result of 
surgeries performed in 1994, and any symptomatology 
attributable to the scars is evidently distinct and separate 
from the actual musculoskeletal damage to the right ankle 
for which the veteran is already service-connected under the 
diagnostic code addressing limitation of motion of the 
ankle.  Therefore, the veteran may be entitled to a separate 
rating for his right ankle scars.  At this juncture, 
however, the Board must limit its decision on this 
particular claim to a conclusion to the effect that service 
connection for right ankle scars is warranted.  Such a 
decision does not prejudice the veteran because it is fully 
favorable to him.  Whether an actual compensable rating is 
warranted for the veteran's scars, however, is a totally 
different issue that has been referred back to the RO for 
appropriate action due to the potential of a current 
decision on that particular matter being prejudicial to the 
veteran.

Legal analysis of the second issue
Entitlement to an initial rating in excess of 10 percent for 
musculoskeletal residuals of a right ankle sprain, on appeal 
from an original grant of service connection

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

If there is a question as to which evaluation to apply to 
the veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating a service-connected disability involving a 
joint, the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  As regards the joints, the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be directed to 
these considerations: less or more movement than normal; 
weakened movement; excess fatigability; incoordination, 
impaired ability to execute skilled movements smoothly; and 
pain on movement, swelling, deformity or atrophy of disuse.  
See 38 C.F.R. § 4.45.

The service-connected right ankle disability is currently 
rated under Diagnostic Codes 5271 of VA's Schedule for 
Rating Disabilities ("the Schedule"), which is the 
diagnostic code that addresses limitation of motion of the 
ankle, providing for ratings of 10 and 20 percent for 
moderate and marked limitation of motion, respectively.  See 
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5271.

Normal range of motion in an ankle is considered to be 20 
degrees dorsiflexion and 45 degrees plantar flexion.  See 
38 C.F.R. § 4.71, Plate II.

Ratings ranging between 20 and 40 percent might be warranted 
if there is evidence of ankylosis of the ankle, of varying 
degrees.  See 38 C.F.R. § 4.71a, Part 4, Diagnostic Code 
5270.

Additionally, Diagnostic Code 5010 addresses traumatic 
arthritis, substantiated by radiological findings, and 
directs the rating to be accomplished under Diagnostic Code 
5003, which in turn addresses degenerative arthritis and 
mandates the rating to be accomplished under the diagnostic 
code addressing limitation of motion of the affected 
bodypart.  If the limitation of motion is not compensable, 
then Diagnostic Code 5003 provides for a rating of 10 
percent for each major joint or group of minor joints 
affected by limitation of motion; and if there is no 
limitation of motion, a rating of 10 percent could be 
warranted if there were radiological evidence of the 
involvement of two or more major joints, or two or more 
minor joint groups, to be increased to 20 percent, if said 
involvement were accompanied by occasional incapacitating 
exacerbations.  See 38 C.F.R. § 4.71a, Part 4, Diagnostic 
Codes 5003, 5010.

At the outset, it must be noted that, since the evidence in 
the file does not reveal the manifestation of traumatic or 
degenerative arthritis in the veteran's right ankle, the 
provisions of Diagnostic Codes 5003 and 5010 of the Schedule 
are not applicable to this matter.

Also related to the above, it is noted that the veteran's 
representative has in essence asked that VA assign a 
separate rating of 10 percent based on instability and 
weakness, in addition to the 10 percent rating that is 
currently in effect based on limitation of motion of the 
ankle.  The veteran's representative has based his request 
on precedential opinions rendered by VA's General Counsel in 
1997 and 1998 essentially allowing the rating of arthritis 
and instability of a knee under separate rating codes when 
the arthritis is accompanied by limitation of motion.  See 
VAOPGCPREC 23-97 (Jul. 1, 1997); VAOPGCPREC 9-98 (Aug. 14, 
1998).  Specifically, he has asked that these opinions be 
liberally interpreted to mean that separate ratings may be 
allowed for arthritis and instability of the ankle.  The 
Board does not need to address whether said requested 
liberal interpretation is warranted in this case insofar as 
the evidence of record does not show that there is any type 
of arthritis in the veteran's right ankle.  In other words, 
the threshold requisite of there being both arthritis and 
instability is clearly not met in this case.  Therefore, the 
cited VA General Counsel Opinions are not applicable to this 
matter.

In evaluating the veteran's claim for an initial rating in 
excess of 10 percent for the service-connected 
musculoskeletal residuals of a right ankle injury (i.e., 
under the above cited Diagnostic Codes 5270 and 5271), the 
Board notes that the record shows that the veteran has mild 
swelling, a mild deformity of the ankle, limited 
dorsiflexion, some tenderness, lateral instability, and less 
strength in the right ankle than in his left one.  However, 
the record also shows that the veteran's limitation of 
dorsiflexion and lateral instability are, as characterized 
by the VA physician who examined the veteran in November 
1999, "slight," and that the decreased function of the right 
ankle is, also as characterized by the VA examiner, "very 
slight."  The record further shows that that same examiner 
said that the veteran had "normal strength" in his lower 
extremities, full flexion, no pain on movement, no muscle 
spasm, and no evidence of ankylosis, subluxation, locking, 
crepitus, or incoordination.  In sum, it is the Board's 
opinion that the medical evidence in the veteran's claims 
file overwhelmingly reveals a disability of the right ankle 
that is no more than moderate in severity, or productive of 
ankylosis.  In view of this finding, the Board concludes 
that an initial rating in excess of 10 percent for the 
service-connected musculoskeletal residuals of a right ankle 
sprain is not warranted.

In reaching the above conclusion, the Board has taken into 
consideration the entire body of evidence in this case, to 
include the medical data contained in the April 1996 private 
orthopedist report, in conformity with the case of Fenderson 
v. West, 12 Vet. App. 119 (1999), which in essence requires 
that VA consider the potential for staged ratings based on 
different levels of disability (if any) whenever a claimant 
is appealing an initial rating assigned in conjunction with 
an original grant of service connection.  The April 1996 
report actually reveals evidence of lesser functional 
impairment in the veteran's right ankle.  Therefore, there 
is no basis to consider the potential for staged ratings in 
this case, as that earlier medical data clearly does not 
show that there was at that time marked limitation of the 
motion of the veteran's right ankle, or ankylosis, so as to 
warrant a staged rating higher than 10 percent.

Finally, it must be pointed out that the doctrine of 
reasonable doubt has also been considered but it has been 
found not to be applicable to this matter insofar as the 
preponderance of the evidence is against the veteran's claim 
for an initial rating exceeding 10 percent.


ORDER

1.  Service connection for right ankle scars is granted.

2.  An initial rating in excess of 10 percent for the 
service-connected musculoskeletal residuals of a right ankle 
sprain is denied.


		
	JOAQUÍN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

